On Rehearing.
We have carefully reviewed this case on plaintiffs' able and vigorous motion for a rehearing and adhere to the views expressed in the original disposition thereof.
In additional support of the proposition that the relationship of Johnson to the defendant was not such that it could be held to answer in exemplary damages for his acts, see: Young v. Hahn, 96 Tex. 99,70 S.W. 950; Lantry-Sharpe Contracting Co. v. McCracken, 105 Tex. 407,150 S.W. 1156; Magnolia Petroleum Co. v. Studdard, Tex. Civ. App.83 S.W.2d 1047; Magnolia Petroleum Co. v. Booth, Tex. Civ. App.105 S.W.2d 356 writ of error denied.